                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


__________________________________________
                                          )
JOHN HOLDCRAFT,                           )
             Plaintiff,                   )
                                          )
                                          )
                                          )
                  v.                      )                  Civil Action
                                          )                  No. 17-12049-TSH
                                          )
                                          )
TOWN OF BROOKFIELD, and                   )
TOWN OF BROOKFIELD ZONING                 )
BOARD OF APPEALS,                         )
                  Defendants.             )
__________________________________________)



                       MEMORANDUM OF DECISION AND ORDER
                                March 13, 2019


HILLMAN, D.J.

                                           Background

       John Holdcraft (“Holdcraft” or “Plaintiff”) filed a complaint in the Worcester Superior

Court on September 19, 2017 against the Town of Brookfield (“Town”) and Town of Brookfield

Zoning Board of Appeals (“ZBA”) challenging the ZBA’s decision requiring him to remove a

shed on his property from which he operates a charitable business. Holdcraft seeks the following

relief: (1) a declaratory judgment that the ZBA decision is invalid (Count One); (2) injunctive

and equitable relief, due to the harm that would result from having to remove the shed, which has

been on his property since 2003 (Count Two); and (3) damages for deprivation of his property

rights, due process and right to quiet enjoyment in retaliation for having exercised his federal and
state right to free speech (Count Three). This Memorandum of Decision and Order addresses

Defendant’s Motion To Dismiss (Docket No. 7). For the reasons set forth below, that motion is

granted.

                                               Facts

        On or about July 17, 2003, the ZBA granted a special permit to Holdcraft to build a shed

on his property located on South Maple Street in Brookfield, Massachusetts (“Property”). The

special permit was filed with the Town Clerk on August 18, 2003. This special permit was

“issued for a period of two years, subject to renewal for a year period upon the applicant’s

compliance with all the conditions in this permit on the operation of this business during the

permit period.” On June 2, 2005, the ZBA voted unanimously in favor of Holdcraft’s request for

an extension of the original permit. The permit granting the extension stated that: “[t]he members

of the Zoning Board of Appeal voted at their meeting … for an extension for John Holdcraft to

build a shed as agreed almost 2 years ago. The shed will be 27 feet x. 8 feet with a 36-inch-wide

door. The, original agreement was 17 Jul 03. This extension is good until 31 Dec 05.” The

permit was filed with the Town Clerk on June 9, 2005.

       Thereafter, Holdcraft built his shed and used it to store goods, material and products.

Holdcraft was able to use the shed and the property surrounding it in quiet enjoyment until

March 21, 2017 (approximately twelve years after the extension was granted) when Clarence

Snyder (“Snyder”), a member of the Town’s Board of Selectman, filed a “Request for Zoning

Enforcement” (“Request”) with the Brookfield Zoning Enforcement Officer (“ZE Officer”).

Snyder asked that the ZE Officer “order the removal, forthwith, of the business signage from the

[Property].” Snyder has no legal relation to the Property, that is, he is not an owner or abutter and




                                                  2
does not live near the Property. Significantly, Holdcraft has maintained a sign on the Property

questioning Snyder’s abilities and capabilities to serve as a Selectman.

      In response to Snyder’s Request, the ZE Officer wrote back to Snyder on April 3, 2017,

stating that he had inspected the Property and had imposed three specific requirements on

Holdcraft regarding landscaping, signage and leaving materials outside the shed. However, the

ZE Officer did not order Holdcraft to remove the shed. Snyder filed an appeal of the ZE

Officer’s decision to the ZBA stating that the ZE Officer had failed to address the primary issue

of whether the special permit had expired on December 31, 2005. He further stated: “Please be

advised that I am aggrieved by the decision and I request a public hearing on this appeal.

Following the hearing, I request that the Zoning Board of Appeals grant my appeal and

determine that the special permit has lapsed and the enforcement action should be taken by the

ZEO to require removal of the business, shed and signage on the property.” Snyder did not

explain how he was aggrieved by the ZE Officer’s decision.

       The ZBA scheduled a hearing on Snyder’s complaint. In contravention of Massachusetts

law, neither Holdcraft, the abutters or any other parties with an interest in the Property were

notified of the hearing. The hearing was scheduled for July 19, 2017 but was continued multiple

times and was ultimately held on August 16, 2017. Notice of the first two continuances (to

August 1 and then to August 2, 2017) was not provided to Holdcraft, the abutters, or any other

persons with a legal interest in the Property. Although Holdcraft was served with two weeks’

prior notice of the final continuance to August 16, 2017, notice was not given to the abutters or

any other persons with a legal interest in the Property.

       Prior to the August 16th hearing date, Holdcraft’s counsel sent a letter to the ZBA’s

counsel and Snyder’s counsel pointing out perceived flaws with respect to the upcoming



                                                 3
meeting. The letter to the ZBA’s counsel noted that a ruling upholding Snyder’s complaint

would require Holdcraft to take down a building that has been up since 2005 and end his quiet

enjoyment of the Property that has existed since the permit was granted. At the hearing,

Holdcraft’s counsel argued that Snyder had no standing to appeal the ZE Officer’s letter ruling

because he was not an abutter, had no legal interest in the Property, and was otherwise not an

“aggrieved” party. The ZBA ruled 4 to 1 in favor of upholding Snyder’s complaint.

        The ZBA’s decision upholding Snyder’s complaint was filed with the town clerk on

August 30, 2017 (the ”ZBA’s Decision”). On September 19, 2017, Holdcraft filed a complaint in

state court. He attempted to have notice and a copy of the complaint brought to the clerk’s office

that same day. According to Holdcraft’s attorney, when he reached the Town office building

sometime between 3:45 and 4:00 p.m., the building itself was open, but the Town Clerk’s office

was closed. Holdcraft emailed the complaint to the Town’s counsel that afternoon and

announced that he had filed a complaint at a Board of Selectmen meeting that evening. Holdcraft

states that the Town Clerk “may” have been at the meeting.

                                                  Discussion

          Defendants allege that Holdcraft failed to serve a copy of his complaint on the Town

Clerk within twenty days of the filing of the ZBA’s Decision, as required by Mass.Gen.L. ch.

40A § 17 (“Chapter 40A”)1. They argue that the complaint must be dismissed pursuant to

Fed.R.Civ.P. 12(b)(1) because the untimeliness of the appeal divests the Court of subject matter




          1
            Under Mass.Gen.L., ch. 40A, §17,’ “[a]ny person aggrieved by a decision of the board of appeals or any
special permit granting authority … may appeal to the land court department, the superior court department in which
the land concerned is situated … by bringing an action within twenty days after the decision has been filed in the
office of the city or town clerk … Notice of the action with a copy of the complaint shall be given to such city or
town clerk so as to be received within such twenty days.” Mass.Gen.L. ch. 40A, § 17 (emphasis supplied).

                                                        4
jurisdiction over his claims. They further argue that the complaint should be dismissed pursuant

to Fed.R.Civ.P. 12(b)(6) for failure to state a claim for relief.

    Whether Plaintiff’s Complaint must be Dismissed for Lack of Subject Matter Jurisdiction

                                         Standard of Review

        Defendants assert that Holdcraft’s complaint must be dismissed for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) because he failed to timely appeal the ZBA’s decision in

accordance with Massachusetts law. Pursuant to Fed. R. Civ. P. 12(b)(1) , a claim must be

dismissed when the court lacks subject matter jurisdiction. A motion to dismiss for lack of

jurisdiction “is flexible, and it can serve as a procedural vehicle for raising a variety of

challenges to the court’s power to hear the case.” United States v. Lahey Clinic Hosp., Inc., 399

F.3d 1, 8 n.6 (1st Cir. 2005) (citing 5B CHARLES ALAN WRIGHT & ARTHUR B. MILLER, FEDERAL

PRACTICE AND PROCEDURE § 1350, at 61 (3d ed. 2004)). Once a defendant challenges a court’s

subject matter jurisdiction, the burden shifts to the plaintiff to establish a foundation for

jurisdiction by a preponderance of the evidence. Padilla–Mangual v. Pavia Hosp., 516 F.3d 29,

31 (1st Cir.2008); Aversa v. United States, 99 F.3d 1200, 1209 (1st Cir.1996). Dismissal is proper

when “[a] court lacks jurisdiction over the claims or the parties.” Overton v. Torruella et al., 183

F.Supp.2d 295, 303 (D.Mass.2001). In ruling on a Rule 12(b) (1) motion, a court’s consideration

is not limited to the well pleaded facts in the complaint as it “may consider whatever evidence

has been submitted, such as depositions and exhibits.” Carroll v. United States, 661 F.3d 87, 94

(1st Cir. 2011) (quoting Aversa, 99 F.3d at 1209–10).




                                                   5
     Whether Plaintiff’s Claims Should Be Dismissed for Lack of Subject Matter Jurisdiction

        Holdcraft’s alleged failure to file a timely notice of appeal with the clerk’s office would

not bar him from bringing suit in this Court as violations of state rules of procedure cannot divest

a federal court of subject-matter jurisdiction. See United States v. Town of Lincoln Zoning Bd. of

Appeals, 928 F. Supp. 2d 272, 276 (D. Mass. 2013). However, failure to comply with an

obligatory state procedural requirement may preclude this Court from reviewing the matter.

Town of Lincoln Zoning Bd. Of Appeals, 928 F. Supp. 2d at 276-277. Where a party fails to

comply with Chapter 40A’s requirement that a notice of appeal be filed with the town clerk

within twenty days of the ZBA decision, such party’s complaint is subject to dismissal.

        Accordingly, I will determine whether the Defendants have established that Counts One

and Two of Holdcraft’s complaint must be dismissed for failure to file a timely notice of suit

with the Town Clerk. I will then address whether Holdcraft’s constitutional claims asserted in

Count Three of the complaint should be dismissed for failure to state a claim.

                    Whether the Complaint states a Claim under Rule 12(b)(6)

                                          Standard of Review

        In considering a motion to dismiss under Rule 12(b)(6), the court focuses on whether the

complaint alleges sufficient facts “to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667, 129 S. Ct. 1949 (2009); Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 546, 127 S. Ct. 1955 (2007). This “requires more than labels and conclusions.”

Twombly, 550 US 554, 555, 127 S.Ct. 1955. In evaluating the plausibility of a claim, the court

must accept the factual allegations alleged in the complaint as true and decide if, drawing all

reasonable inferences in the plaintiff’s favor, they are sufficient to show an entitlement to relief.



                                                   6
Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 43 (1st Cir. 2013). Conclusory legal

allegations, however, are not entitled to such presumption. A.G. ex rel. Maddox v. Elsevier, Inc.,

732 F.3d 77, 80 (1st Cir. 2013); Manning, 725 F.3d at 43. Indeed, “if the factual allegations in the

complaint are too meager, vague, or conclusory to remove the possibility of relief from the realm

of mere conjecture, the complaint is open to dismissal.” SEC v. Tambone, 597 F.3d 436, 442 (1st

Cir. 2010). The court may draw on judicial experience and common sense in evaluating a

complaint, but may not disregard factual allegations even if it seems that actual proof of any

particular fact is improbable. Iqbal, 556 U.S. at 667, 129 S. Ct. 1949; Twombly, 550 U.S. at 556,

127 S. Ct. 1955.

                   Failure to Timely File Appeal of ZBA Decision with Town Clerk

       For a state court to have jurisdiction over a ZBA decision, a party must file a timely

appeal under Chapter 40A. Pursuant to this statute, any person aggrieved by a ZBA decision may

further appeal by filing a complaint in the appropriate court and providing notice of the action

and a copy of the complaint to the town clerk within twenty days of the ZBA’s decision having

been filed in the town clerk’s office. See note 1, supra. Generally, “failures in meeting the

twenty-day deadline are not forgiven.” Bingham v. City Council of Fitchburg, 52 Mass.App.Ct.,

566, , 754 N.E.2d 1078, 1080 (Mass. App. Ct. 2001) (citing Costello v. Board of Appeals of

Lexington, 3 Mass.App.Ct. 441, 333 N.E.2d 210 (Mass. App. Ct. 1975); O’Blenes v. Zoning Bd.

of Appeals of Lynxssn, 397 Mass. 555, 492 N.E.2d 354 (Mass. 1986)). The Massachusetts

Supreme Judicial Court has stated that requirements that notice be timely filed with the town or

city clerk are “policed in the strongest way.” Pierce v. Bd. of Appeals, 343 N.E.2d 412, 415

(Mass. 1976). However, while courts have strictly enforced the requirement that the town clerk

receive notice of the complaint within the twenty-day period, “’[s]trict compliance with all the



                                                 7
details of the notice provision is not required, so long as notice adequate to serve the purpose of

the provision is given within the period ….’” Hickey v. Zoning Bd. of Appeals of Dennis, 93

Mass. App. Ct. 390, 392-93, 103 N.E.3d 750, 753 (2018).

       Where a town clerk does not receive notice by the end of the twenty-day statutory notice

period, the complaint is subject to dismissal without regard to the reason for failing to meet the

deadline. See, e.g., O’Blenes, 397 Mass. at 557-58, 492 N.E.2d at 356; Bjornland v. Zoning

Board of Appeals,353 Mass. 757, 231 N.E.2d 365, 365-366 (Mass. 1967); Bingham, 53

Mass.App.Ct. at 569-70, 754 N.E.2d at 1081. Under Massachusetts law, the touchstone of the

inquiry appears to be whether the town clerk had actual notice of the timely filing of the

complaint within the appeals period, regardless of whether the complaint was actually served on

the town clerk. Id., at 393-94, 103 N.E.3d at 754; Bingham, 53 Mass.App.Ct. at 570-71, 754

N.E.2d at 1081-82. For example, Massachusetts state courts have found timely notice where a

town clerk was made aware of a complaint although not served with a copy within the twenty-

day period, or was served with a copy of the complaint somewhere other than at the town clerk

office. See, e.g., Garfield v. Board of Appeals of Rockport, 356 Mass. 37, 39, 247 N.E.2d 720,

722 (1969); Bingham, 53 Mass.App.Ct. at 570-71,754 N.E.2d at 1081-82; Konover Mgmt. Corp.

v. Planning Bd. of Auburn, 32 Mass.App.Ct. 319, 320-21, 588 N.E.2d 1365 (1992).

       Plaintiff essentially contends that he actually or constructively filed a copy of the

complaint with the Town Clerk on September 19th, the twentieth day following the ZBA

decision. More specifically, he asserts first, that he attempted to serve the Town Clerk on the

September 19th, but that the Town Clerk’s office unexpectedly closed early that day. He then

asserts that even if he failed to timely file his complaint with the Town Clerk, actual notice of the

filing was accomplished: (i) when he emailed a copy of the complaint to Town counsel that day,



                                                  8
and/or (ii) because the Town Clerk “may” have been present at the Board of Selectman’s

meeting that night when he “announced” that he had filed a complaint. The Plaintiff has not

cited, and this Court has not found, any Massachusetts federal or state court case addressing the

issue of whether an exception should be made to the notice requirement where a town clerk’s

office has unexpectedly closed early on the day that a zoning board appeal must be filed and I

need not do so in this case. Holdcraft’s counsel has filed an affidavit stating that he arrived at the

Town building between 3:45 and 4:00 p.m. on Monday September 19, 2017 and found the Town

building open, but the Town Clerk’s office closed. However, while the Town building may have

been open at that time, the Town Clerk’s Office closes at 3:00 p.m. on Mondays—in fact, the

only week day the Town Clerk’s office is open after 3:00 p.m. is Wednesdays (when it is open to

8:00 p.m.).2 Moreover, neither the fact that Holdcraft emailed a copy of the complaint to Town

counsel on September 19, 2017, nor his assertion in his self-serving affidavit that the Town Clerk

may have been at the Town meeting where he announced that he had filed a complaint

establishes that he satisfied the notice requirement. The relevant inquiry is whether the town

clerk received actual (not speculative) notice that a complaint had been filed within the twenty-

day statutory period. See Bingham, 52 Mass. App.Ct. at 566, 754 N.E.2d at 1078 (in which

notice was untimely when given to the mayor on the twentieth day but not seen by the Clerk’s

office until the twenty-first).

         Massachusetts courts have held that notice under Chapter 40A is not timely where a town

clerk is not made aware of a complaint until after the twenty-day deadline. In this case, Plaintiff

waited until the last possible minute to file his complaint with the Town Clerk and in doing so,



         2
           At the hearing, counsel for Plaintiff acknowledged that the Town Clerk’s office is closed after 3:00 p.m.
Nowhere in his submissions or at the hearing has Plaintiff provide any explanation as to why he made no attempt to
file the complaint in the Town Clerk’s office during its normal business hours.

                                                          9
failed to determine in advance the operating hours of the Town Clerk’s office. Under such

circumstances, Plaintiff cannot point to any legal or equitable circumstances which would

warrant excusing his failure to serve the Town Clerk within the twenty-day window.3 Accord

Bingham, 52 Mass.App.Ct. at 571, 754 N.E.2d at 1082 (noting that strict compliance with the

twenty-day deadline is not undue burden; nor would be inquiry to appropriate clerk's office to

determine the closing time of that particular office. Plaintiff should ensure accomplishment of

such potentially outcome-determinative matter).

         Plaintiff’s requests for a declaratory judgement, injunctive, and equitable relief set forth

in Counts One and Two of the complaint, are, in essence, an appeal of the ZBA’s decision. See

Iodice v. Newton, 491 N.E.2d 618, 621 (Mass. 1986) (finding that bringing an action for

declaratory judgement was still an appeal within the meaning of Chapter 40A despite the

differences in form). Because Plaintiff failed to comply with Chapter 40A’s notice requirement,

this Court is precluded from reconsidering the ZBA’s decision and therefore these Counts must

be dismissed.4



         3
            Decisions from two jurisdictions that have addressed similar issues would support a finding that
Holdcraft’s notice was untimely. More specifically, the Texas Supreme Court determined that filing was untimely
where an individual attempted to file a document on the last day of a statutory period only to find that the clerk’s
office had unexpectedly closed an hour early. Glidden Co. v. Aetna Cas. & Sur. Co., 291 S.W.2d 315 (Tex. 1956). In
Shareef v. Donahoe, 2012 U.S. Dist. LEXIS 37150, at *6-7 (W.D.N.C. Mar. 20, 2012), the Western District of
North Carolina relied on extraordinary circumstances to allow for an exception to a filing deadline where a pro se
individual attempted to file a document with the court only to find that the clerk’s office had closed early, without
notice to the general public. The Court was persuaded by the fact that attorneys in the jurisdiction would have been
able to file online when the clerk’s office was closed, something that pro se parties are prohibited from doing. Id.
Plaintiff has not pointed to any such extraordinary circumstances which would exist in this case to excuse his late
filing had the circumstances been that the Town Clerk’s office unexpectedly closed early.
          4
            Plaintiff suggests that by statute, he had ninety rather than twenty-days to appeal the ZBA’s decision as a
result of defects in the publication, mailing, or posting of the public hearing. These arguments are foreclosed for two
reasons. First, assuming that the ZBA failed to comply with statutory notice requirements, Plaintiff received actual
notice and was represented by counsel at the proceeding. Second, even assuming Plaintiff could bring a claim based
on defective notice, “a litigant has an obligation ‘to spell out its arguments squarely and distinctly,’ or else forever
hold its peace.” Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988)(quoting Paterson-Leitch Co. v.
Massachusetts Municipal Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir. 1988)).Plaintiff’s vague allegations that
his due process rights were violated and his quotation of a portion of the statute with no accompanying legal or
factual analysis of why the statute applies in this case is insufficient to preserve this issue. Accordingly, I find that

                                                           10
             Whether Plaintiff States a Claim for Violation of His Constitutional Rights

         Plaintiff alleges that the Defendants violated his First Amendment rights and deprived

him of his constitutional right to procedural due process. Little need be said about the due

process claim, which is clearly without merit. The Supreme Court has made abundantly clear

that:

         unauthorized intentional deprivation of property by a state employee does not
         constitute a violation of the procedural requirements of the Due Process Clause of
         the Fourteenth Amendment if a meaningful post deprivation remedy for the loss is
         available. For intentional, as for negligent deprivations of property by state
         employees, the state’s action is not complete until and unless it provides or refuses
         to provide a suitable postdeprivation remedy.

Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194 (1984). The Massachusetts statutory

scheme set forth in Chapter 40A provides an adequate post-deprivation remedy for Holdcraft to

challenge the ZBA’s decision. Moreover, he cannot assert that he has been deprived of his due

process rights simply as the result of his own failure to comply with Chapter 40A’s notice

requirement. Because the post-deprivation procedures in place provide a meaningful and

adequate remedy, Holdcraft has failed to state a plausible claim for violation of his procedural

due process rights.5

         Plaintiff has also asserts that Defendants violated his constitutional rights by retaliating

against him for exercising his First Amendment right of freedom of expression. In support of this




Plaintiff’s argument that his claims are not subject to the twenty-day notice requirement in Chapter 40A is waived.
See also my discussion of waived claims in note 5, infra.
          5
            Although I have addressed the merits of this claim, I find it has been waived. I so find because the brief
conclusory arguments made in Plaintiff’s opposition brief and counsel’s argument at the hearing fail to provide any
legal analysis to support a procedural due process claim. See Vargas-Colon v. Fundacion Damas, Inc., 864 F.3d 14,
24 (1st Cir. 2017)(“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived. It is not enough merely to mention a possible argument in the most skeletal way,
leaving the court to do counsel’s work, create the ossature for the argument, and put flesh on its bones.”).
Additionally, to the extent that Plaintiff attempts to assert any claim for violation of the Massachusetts Declaration
of Rights, either as a direct or statutory cause of action, such claims were not adequately developed and, therefore,
are waived.

                                                         11
claim, Holdcraft relies on the following facts stated in the complaint: (1) Holdcraft had a sign on

the Property which he used to criticize Snyder’s abilities as a Board of Selectmen member, (2)

Snyder does not own property near or live near Holdcraft’s property, and (3) Snyder was

persistent in seeking enforcement of the zoning bylaws. To state a claim for violation of his

First Amendment rights, a plaintiff must show: (1) that he engaged in constitutionally protected

conduct, (2) he was subjected to an adverse action by the defendant, and (3) the protected

conduct was a substantial or motivating factor in the adverse action. D.B. v. Esposito, 675 F.3d

26, 43 (1st Cir. 2012).

       While Holdcraft has successfully alleged that the first two prongs have been met, his

claim falls on the third prong. More specifically, in the complaint and at the hearing, Holdcraft

proffered evidence that could support an allegation that Snyder, a Board of Selectmen member,

may have initiated a complaint with the ZE Officer in retaliation for Holdcraft displaying a sign

on his property critical of Snyder’s job performance. However, he has failed to assert any factual

allegations that the Defendants in this case, the Town and the ZBA, were motivated by

Holdcraft’s criticisms of Snyder in reaching a decision that was adverse to him. Instead,

Holdcraft makes only the conclusory allegation that “the ZBA members were obviously happy

to do their Selectman’s bidding.” This blithe, unsupported assertion is insufficient to establish

the necessary link between his criticism of Snyder and the ZBA’s motivation in reaching its

decision. Given that the Plaintiff has not provided any factual support for the conclusion that the

Town and/or the ZBA took action against him due to his protected speech activities, he has failed

to state a plausible claim for violation of his First Amendment rights.

       For the reasons set forth above, the motion to dismiss is granted. The dismissal shall be

without prejudice as to Holdcraft’s First Amendment claim and otherwise, with prejudice.



                                                 12
                                           Conclusion
       For the foregoing reasons, Defendant’s Motion to Dismiss (Docket No. 7) is granted. The

dismissal shall be without prejudice as to Holdcraft’s First Amendment claim, and with prejudice

as to the remaining claims. Plaintiff shall have leave to file an amended complaint on or before

April 16, 2019 stating a plausible First Amendment claim. If he fails to file the amended

complaint by that date, the entire case shall be dismissed with prejudice. Upon the timely filing

of an amended complaint, the Defendants shall have thirty (30) days to file an answer or renew

their motion to dismiss as to the First Amendment claim.

SO ORDERED.


                                                            /s/ Timothy S. Hillman
                                                            TIMOTHY S. HILLMAN
                                                            U.S. DISTRICT COURT JUDGE




                                                13
